Citation Nr: 1002508	
Decision Date: 01/14/10    Archive Date: 01/22/10

DOCKET NO.  03-36 128	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Entitlement to service connection for a left arm 
disability, claimed to include as secondary to service-
connected residuals of shell fragment wound, left hand.

2.  Entitlement to service connection for a cervical spine or 
neck disability, claimed to include as secondary to service-
connected residuals of shell fragment wound, left hand.

3.  Entitlement to an increased schedular disability rating 
for posttraumatic stress disorder (PTSD), currently evaluated 
as 50 percent disabling.

4.  Entitlement to an increased disability rating for 
posttraumatic stress disorder (PTSD), currently evaluated as 
50 percent disabling, on an extra-schedular basis.

5.  Entitlement to an increased disability rating for 
residuals, shell fragment wound, left (minor) hand, currently 
evaluated as 20 percent disabling.

6.  Entitlement to an effective date earlier than April 30, 
2002, for the assignment of a 50 percent rating for PTSD.


7.  Entitlement to a total disability rating based on 
individual unemployability due to service-connected 
disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M.G. Mazzucchelli, Counsel


INTRODUCTION

The Veteran served on active duty from August 1965 to August 
1968.  He is a Vietnam combat veteran.

This matter originally came before the Board of Veterans' 
Appeals (Board) on appeal of an October 2002 rating decision 
of the Department of Veterans Affairs (VA) Regional Office 
(RO) in Atlanta, Georgia.  In December 2006 the Veteran 
provided testimony before the undersigned at a travel board 
hearing in Atlanta, Georgia; a transcript of that hearing is 
of record.  In June 2007, the case was remanded to the RO for 
additional development.

The issues of entitlement an extra-schedular rating for PTSD 
and for TDIU are being REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The Veteran has a left ulnar nerve injury of the left 
wrist that has been medically attributed to his service-
connected shrapnel injury of the left hand.  

2.  A cervical spine/neck disability, to include arthritis, 
was not manifested during active service or for many years 
thereafter, and it is not medically attributable to the 
Veteran's service-connected left hand disability and may not 
be presumed due to service.

3.  The Veteran's PTSD is manifested by no more than some 
occupational and social impairment with reduced reliability 
and productivity due to such symptoms as nightmares, sleep 
disturbance, anxiety, depression as well as depressed mood 
and affect.

4.  The Veteran's residuals of shell fragment wound of the 
left (minor) hand is manifested by no more than moderate 
incomplete paralysis of the radial nerve.

5.  Medical findings supporting a rating of 50 percent for 
the Veteran's PTSD were first shown on VA examination in 
August 2002, subsequent to his claim for increased rating 
which was received on April 30, 2002.  


CONCLUSIONS OF LAW

1.  Secondary service connection for left wrist ulnar nerve 
injury is established.  38 U.S.C.A. §§ 5103A, 5107 (West 
2002); 38 C.F.R. § 3.310 (2009).

2.  Service connection for cervical spine/neck disability is 
not warranted.  38 U.S.C.A. §§ 5103A, 5107 (West 2002); 38 
C.F.R. §§ 3.303, 3.307, 3.309, 3.310 (2009).

3.  The criteria for entitlement to a schedular rating in 
excess of 50 percent for PTSD have not been met.  38 U.S.C.A. 
§§ 1155, 5103A, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 
3.159, 4.130, Diagnostic Code 9411 (2009).

4.  The criteria for a rating in excess of 20 percent for 
residuals, shell fragment wound, left (minor) hand have not 
been met.  38 U.S.C.A. §§ 1155 (West 2002); 38 C.F.R. § 
4.124a, Diagnostic Code 8514 (2009).

5.  An effective date earlier than April 30, 2002, may not be 
assigned for the grant of a 50 percent disability rating for 
PTSD.  38 U.S.C.A. § 5110(a) (West 2002); 38 C.F.R. § 
3.400(o)(2) (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Notice and Assistance

Upon receipt of a complete or substantially complete 
application for benefits and prior to an initial unfavorable 
decision on a claim by an agency of original jurisdiction, VA 
is required to notify the appellant of the information and 
evidence not of record that is necessary to substantiate the 
claim.  In the notice, VA will inform the claimant which 
information and evidence, if any, that the claimant is to 
provide to VA and which information and evidence, if any, 
that VA will attempt to obtain on behalf of the claimant.  
See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159; Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 
Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 
(Fed. Cir. 2006).  Notice should also address the rating 
criteria and effective date provisions that are pertinent to 
the appellant's claim.  Dingess v. Nicholson, 19 Vet. App. 
473 (2006).

The RO provided the appellant notice by letters dated in 
August 2002 and September 2007 and the claims were 
readjudicated in May 2009.  

For an increased-compensation claim, section 5103(a) 
requires, at a minimum, that the Secretary (1) notify the 
claimant that to substantiate a claim, the claimant must 
provide, or ask the Secretary to obtain, medical or lay 
evidence demonstrating a worsening or increase in severity of 
the disability and the effect that worsening has on the 
claimant's employment; (2) provide examples of the types of 
medical and lay evidence that may be obtained or requested; 
(3) and further notify the claimant that "should an increase 
in disability be found, a disability rating will be 
determined by applying relevant [DC's]," and that the range 
of disability applied may be between 0% and 100% "based on 
the nature of the symptoms of the condition for which 
disability compensation is being sought, their severity and 
duration, and their impact upon employment."  Vazquez-Flores 
v. Peake, 22 Vet. App. 37 (2008), vacated on other grounds 
sub nom. Vazquez-Flores v. Shinseki, --- F.3d ----, No.2008-
7150, (Fed.Cir. Sept. 4, 2009).

Complete notice was sent in August 2002 and September 2007 
and the claim was readjudicated in a May 2009 supplemental 
statement of the case.  Mayfield, 444 F.3d at 1333.

VA has obtained service treatment records, assisted the 
appellant in obtaining evidence, afforded the appellant 
physical examinations, obtained medical opinions as to the 
etiology and severity of disabilities, and afforded the 
appellant the opportunity to give testimony before the Board.  
All known and available records relevant to the issues on 
appeal have been obtained and associated with the appellant's 
claims file; and the appellant has not contended otherwise.  

With respect to the appeal for an earlier effective date, 
notice was provided in September 2007 and the claim was 
readjudicated in the May 2009 supplemental statement of the 
case.  Mayfield, 444 F.3d at 1333.  Further, the record 
reflects that the appellant was provided a meaningful 
opportunity to participate effectively in the processing of 
his claim such that the notice error did not affect the 
essential fairness of the adjudication now on appeal.  The 
appellant was notified that his claim for an increased rating 
for PTSD was awarded with an effective date of April 30, 
2002, the date of his claim for increase.  He was provided 
notice how to appeal that decision, and he did so.  He was 
provided a statement of the case that advised him of the 
applicable law and criteria required for an earlier effective 
date.  

Moreover, the record shows that the appellant was represented 
by a Veteran's Service Organization and its counsel 
throughout the adjudication of the claims.  Overton v. 
Nicholson, 20 Vet. App. 427 (2006).

Thus, based on the record as a whole, the Board finds that a 
reasonable person would have understood from the information 
that VA provided to the appellant what was necessary to 
substantiate his claim, and as such, that he had a meaningful 
opportunity to participate in the adjudication of his claim 
such that the essential fairness of the adjudication was not 
affected.  Vazquez-Flores, 22 Vet. App. at 49.

VA has substantially complied with the notice and assistance 
requirements and the appellant is not prejudiced by a 
decision on the claims at this time.

Service Connection Claims

The Veteran suffered a perforating fragment wound of the 
dorsum of the left hand, with undisplaced fracture of the 
third metacarpal of the left hand, in Vietnam in December 
1966.  Service connection for fragment wound, dorsum left 
hand with fracture of third metacarpal was granted in a 
December 1968 rating decision.  The Veteran contends that he 
has disabilities of the left arm and cervical spine that are 
attributable to his period of service or are secondary to his 
service-connected left hand disability.

Service connection may be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease incurred or aggravated in active military 
service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  
Disability which is proximately due to or the result of a 
service-connected disease or injury shall also be service- 
connected.  See 38 C.F.R. § 3.310.  Generally, service 
connection requires evidence of a current disability with a 
relationship or connection to an injury or disease or some 
other manifestation of the disability during service.  Boyer 
v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000).

In addition, certain chronic diseases such as arthritis may 
be presumed to have been incurred during service if they 
become disabling to a compensable degree within one year of 
separation from active duty.  38 C.F.R. §§ 3.307, 3.309.  
Disorders diagnosed more than one year after discharge may 
still be service connected if all the evidence, including 
pertinent service records, establishes that the disorder was 
incurred in service.  38 C.F.R. § 3.303(d).

Where the determinative issue involves medical causation or a 
medical diagnosis, there must be competent medical evidence 
to the effect that the claim is plausible; lay assertions of 
medical status do not constitute competent medical evidence.  
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992).

The governing law provides that a "veteran who, during active 
military, naval, or air service, served in the Republic of 
Vietnam during the period beginning on January 9, 1962, and 
ending on May 7, 1975 shall be presumed to have been exposed 
during such service to an herbicide agent . . . unless there 
is affirmative evidence to establish that the veteran was not 
exposed to any such agent during that service." 38 U.S.C.A. § 
1116(f).  Furthermore, VA regulations provide that, if a 
veteran was exposed to an herbicide agent during active 
service, presumptive service connection is warranted for the 
following disorders: chloracne or other acneform disease 
consistent with chloracne; Type II diabetes mellitus; 
Hodgkin's disease; multiple myeloma; Non- Hodgkin's lymphoma; 
acute and subacute peripheral neuropathy; porphyria cutanea 
tarda; prostate cancer; respiratory cancers (cancer of the 
lung, bronchus, larynx, or trachea); chronic leukocytic 
leukemia and, soft- tissue sarcoma (other than osteosarcoma, 
chondrosarcoma, Kaposi's sarcoma, or mesothelioma).  38 
C.F.R. § 3.309(e).

The Secretary of the Department of Veterans Affairs has 
determined that a presumption of service connection based on 
exposure to herbicides used in the Republic of Vietnam during 
the Vietnam era is not warranted for any other condition for 
which the Secretary has not specifically determined a 
presumption of service connection is warranted.  See Notice, 
64 Fed. Reg. 59232 (1999).



Left Arm

The service treatment records do not show any injuries, 
complaints, or treatment related to the left arm.

An October 1994 treatment record noted the Veteran complained 
of pain radiating from his left hand up to his elbow.  The 
examiner noted good range of motion of the left wrist.  In 
February 1996, nerve conduction studies showed mild bilateral 
carpal tunnel syndrome.

On VA examination in March 1996, the examiner described no 
soft tissue swelling or increased heat or redness of the left 
wrist.  A VA examination in August 2002 noted a chrondomatous 
lesion of the dorsal aspect of the left wrist which appeared 
almost consistent with a chondroma versus exostosis.  A 
September 2005 treatment record from G.E.M., M.D., described 
decreased flexion and extension of the left wrist.

A January 2007 report from R.T., M.D., noted that a recent 
electromyography (EMG) test showed a chronic left ulnar 
neuropathy and mild left median nerve entrapment at the 
carpal tunnel of the left wrist.

A VA examination in October 2008 described evidence of left 
ulnar nerve injury at the wrist.  Left wrist motion was 
slightly limited.

A nerve conduction study report dated in June 2009 noted 
"electrodiagnostic evidence for a left ulnar nerve injury at 
the wrist with evidence of chronic deenervation consistent 
with shrapnel."

The evidence of record shows that the Veteran has a left 
ulnar nerve injury of the left wrist that has been medically 
attributed to his service connected shrapnel injury of the 
left hand.  As such, service connection for left wrist ulnar 
nerve injury is warranted.  38 C.F.R. § 3.310.


Neck

The service treatment records do not show any injuries, 
complaints, or treatment related to the Veteran's neck or 
cervical spine.

An October 1994 cervical spine X-ray showed selective 
moderate degeneration of cervical disc at C5-C6 and 
accompanying arthrosis of the corresponding vertebral joints 
as well as anterior hypertrophic marginal osteophytes at the 
endplates of the opposing vertebrae.

Computer tomography (CT) scan of the cervical spine in April 
1995 showed left neural foramen stenosis of moderate degree.  
There was no evidence of herniated nucleus pulposus.

On a May 1995 treatment record, the Veteran reported that he 
was hit by a drill pipe on his job in December 1993.  He 
complained of constant neck pain radiating to his arms.  A 
June 1995 treatment record noted cervical spondylosis.  

On VA examination in March 1996, the examiner noted that 
cervical spine X-rays showed a left neural foraminal stenosis 
of moderate degree at the level of C5-6 as well as posterior 
spurring with moderate effacement of the thecal sac.  The 
examiner stated that these findings could not be attributed 
to the injury to the left hand.

A cervical spine X-ray in April 2006 showed degenerative disc 
disease, spondylosis and neural foraminal stenosis primarily 
in the lower cervical spine.  MRI in October 2006 noted 
multilevel degenerative changes in the cervical spine.

A VA examination was conducted in October 2008.  The examiner 
reviewed the claims folder in conjunction with the 
examination.  The Veteran reported burning pain extending up 
from his left hand to his neck.  Examination of the cervical 
spine showed limited flexion and extension.  The impression 
was cervical spine spondylosis, moderate, of C5-C6 and C6-C7.  
The examiner stated that it was "less likely as not that his 
neck arthritis is related to his service connected left hand 
injury.  There is also no evidence the neck arthritis is 
related to his active military service including Agent 
Orange/herbicide exposure in Vietnam."

The Board finds that the preponderance of the evidence is 
against service connection for a cervical spine/neck 
disorder.  First, there is no evidence of neck disorder in 
service.  Furthermore, there is no evidence of a neck 
disorder until 1994, approximately 26 years after service, 
and after the Veteran reported he injured his neck at work in 
1993.  Such a lapse of time is a factor for consideration in 
deciding a service connection claim.  Maxson v. Gober, 230 
F.3rd 1330, 1333 (Fed. Cir. 2000).  There is no medical 
evidence in the record that links any current cervical spine 
disorder to an incident of the Veteran's active military 
service, to include exposure to Agent Orange (and his neck 
disability is not a presumptive disability based on Agent 
Orange exposure).  

The evidence does not show that the Veteran was diagnosed 
with arthritis within one year following his separation from 
service.  As such, service connection on a presumptive basis 
is not warranted.  See 38 U.S.C.A. § 1112; 38 C.F.R. §§ 
3.307, 3.309.  Finally, the only medical opinion of record 
addressing a relationship between the service connected left 
hand injury and the current cervical spine complaints, the 
October 2008 VA examination report, found it less likely than 
not there was such a relationship.  Accordingly, secondary 
service connection for neck/cervical spine disability is not 
warranted.

Increased Ratings Claims

The Veteran contends that his disabilities of PTSD and shell 
fragment wound of the left hand are more disabling than 
currently evaluated.

Disability evaluations are determined by the application of a 
schedule of ratings which is based, as far as can practically 
be determined, on the average impairment of earning capacity.  
38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Each service-connected 
disability is rated on the basis of specific criteria 
identified by Diagnostic Codes.  38 C.F.R. § 4.27.  When 
rating the veteran's service-connected disability, the entire 
medical history must be borne in mind.  Schafrath v. 
Derwinski, 1 Vet. App. (1991). The current level of 
disability, however, is of primary concern in a claim for an 
increased rating; the more recent evidence is generally the 
most relevant in such a claim, as it provides the most 
accurate picture of the current severity of the disability.  
Francisco v. Brown, 7 Vet. App. 55 (1994).  That being said, 
given unintended delays during the appellate process, VA's 
determination of the "current level" of a disability may 
result in a conclusion that the disability has undergone 
varying and distinct levels of severity throughout the entire 
time period that the increased rating claim has been pending.  
In those instances, it is appropriate to apply staged 
ratings.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).

Regulations require that where there is a question as to 
which of two evaluations is to be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. § 
4.7.

PTSD

Service connection for PTSD was granted in a November 1994 
rating decision.  An initial 10 percent rating was assigned 
from September 1994.  An April 1998 Board decision denied an 
increased rating.  In July 2001, the Veteran filed a claim 
for an increased rating.  In a February 2002 rating decision, 
the RO increased the rating to 30 percent from July 2001.  In 
April 2002, the Veteran again filed a claim for increased 
rating.  In the October 2002 rating decision on appeal the RO 
granted a 50 percent evaluation from April 2002.  The Veteran 
contends that he is entitled to a higher rating.

The ratings are assigned pursuant to 38 C.F.R. § 4.130, 
Diagnostic Code 9411.  That Code section evaluates PTSD under 
the general rating formula for mental disorders.  A 50 
percent evaluation for PTSD is warranted where the evidence 
demonstrates occupational and social impairment with reduced 
reliability and productivity due to such symptoms as: 
flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment of 
short- and long-term memory (e.g. retention of only highly 
learned material, forgetting to complete tasks); impaired 
judgment; impaired abstract thinking; disturbances of 
motivation and mood; difficulty in establishing effective 
work and social relationships. 

In order to be entitled to the next-higher 70 percent rating 
for PTSD, the evidence must show occupational and social 
impairment, with deficiencies in most areas, such as work, 
school, family relations, judgment, thinking, or mood, due to 
such symptoms as: suicidal ideation; obsessional rituals 
which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence) spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a worklike 
setting); inability to establish and maintain effective 
relationships.

A 100 percent rating will be assigned in cases of total 
occupational and social impairment, due to such symptoms as: 
gross impairment in thought processes or communication; 
persistent delusions or hallucinations; grossly inappropriate 
behavior; persistent danger of hurting self or others; 
intermittent inability to perform activities of daily living 
(including maintenance of minimal personal hygiene); 
disorientation to time and place; memory loss for names of 
close relatives, own occupation, or own name. 

Also of relevance to the evaluation of service-connected 
mental disorders is the Global Assessment of Functioning 
(GAF) rating, which is a scale reflecting the psychological, 
social, and occupational functioning on a hypothetical 
continuum of mental-health illness.  Richard v. Brown, 9 Vet. 
App. 266 (1996), citing Diagnostic and Statistical Manual of 
Mental Disorders (4th ed.1994).

A GAF of 41 to 50 is defined as serious symptoms (e.g., 
suicidal ideation, severe obsessional rituals, frequent 
shoplifter) or any serious impairment in social, 
occupational, or school functioning (e.g., no friends, unable 
to keep a job). 

A GAF of 51 to 60 is defined as moderate symptoms (e.g., flat 
affect and circumstantial speech, occasional panic attacks) 
or moderate difficulty in social, occupational, or school 
functioning (e.g., few friends, conflicts with peers or co-
workers). 

In August 2002, a clinical psychologist who knew the Veteran 
but had not treated him provided a statement describing the 
Veteran's worsening symptoms of PTSD.  These had apparently 
been triggered by an incident in which the Veteran witnessed 
a murder at his workplace which led to flashbacks and 
nightmares of his Vietnam experiences.  The psychologist 
described the Veteran's PTSD as severe, with a GAF of 45.

On VA examination in August 2002, the Veteran reported sleep 
problems, recurring nightmares, angry outbursts, and 
depressive spells, particularly since he witnessed the 
workplace shooting.  He had recently been fired from his job.  
The Veteran reported that he did not get along well with his 
wife.  On examination, the Veteran was well-oriented in all 
spheres.  He denied homicidal or suicidal ideation.  His 
insight and judgment were fair.  The assessment was PTSD, 
moderate to severe.  GAF was 50.

On VA examination in October 2008, the Veteran reported that 
he did not get along well with people.  He reported a bad 
temper, inability to trust others, and difficulties 
maintaining relationships.  He was going through his third 
divorce.  He had difficulty sleeping, but denied nightmares.  
He was close with his two sons from a previous marriage.  He 
also had a couple of close friends that he could talk to 
about things.  The Veteran reported that he spent most of his 
days watching television and playing on the computer.  On 
examination, the Veteran presented with a flat affect and 
made fair eye contact.  He was dressed appropriately and 
manifested basic hygiene.  Mood was somewhat depressed.  
Thought processes and content were mostly coherent.  Toward 
the end of the interview he reported some material that 
appeared somewhat paranoid in nature, including that he was 
an undercover agent in Vietnam and had been contacted by 
every president since Lyndon Johnson for advice.  He denied 
hallucinations as well as homicidal or suicidal ideation.  
Insight was fair and judgment within normal limits.  
Orientation and long-term memory were adequate, and the 
Veteran reported no problems with attention, concentration, 
or recent or long-term memory.  The examiner diagnosed 
chronic PTSD and assigned a GAF score of 50.  The examiner 
stated that the Veteran's description of implausible or 
paranoid material might be related to his chronic marijuana 
use rather than his PTSD.  

A December 2008 treatment record noted the Veteran wanted to 
have a session with his wife to talk about their future 
together.  He had been out of the house for over a year with 
no plans as to whether to salvage the marriage or divorce, 
and he was ready to talk with her about this.  The Veteran 
was oriented times four and denied suicidal or homicidal 
ideation.  He denied audiovisual hallucinations and his 
thoughts were relevant and on task.  Judgment and insight 
were intact.  The Veteran reported good sleep and appetite.  
He was casually dressed, with good hygiene.  In February 
2009, he was described as fairly stable.

After reviewing the evidence of record, the Board finds no 
support for a schedular evaluation in excess of 50 percent 
for the Veteran's service-connected PTSD.  There are no 
reports of suicidal ideation, hospitalization, obsessional 
rituals which interfere with routine activities, illogical or 
irrelevant speech, near continuous panic affecting the 
veteran's ability to function independently, impaired impulse 
control, spatial disorientation, or neglect of personal 
appearance and hygiene.  The Veteran has several close 
friends and gets along well with his children.  His PTSD 
symptoms are not shown to be so disabling as to warrant an 
evaluation of 70 percent.  The evidence does not show that 
symptomatology approximates, or more nearly approximates, the 
criteria for an evaluation in excess of 50 percent.  In 
reaching this conclusion, the benefit of the doubt doctrine 
has been applied where appropriate.  See 38 U.S.C.A. § 5107; 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Left Hand

As noted above, the Veteran suffered a perforating fragment 
wound of the dorsum of the left hand, with undisplaced 
fracture of the third metacarpal of the left hand, in Vietnam 
in December 1966.  Service connection for fragment wound, 
dorsum left hand with fracture of third metacarpal was 
granted in a December 1968 rating decision.  An initial 
noncompensable rating was assigned from August 1968.  An 
April 1996 hearing officer's decision increased the rating to 
20 percent for residuals, shell fragment wound, left hand 
under Code 8514 from May 1994.  The Veteran now contends that 
he is entitled to a higher rating.

Under Diagnostic code 8514 pertaining to the radial nerve, 
and considering the minor (non-dominant) extremity, a 20 
percent disability rating is warranted for mild incomplete 
paralysis of the radial nerve, and a 20 percent evaluation is 
also warranted for moderate incomplete paralysis of the 
radial nerve.  A 40 percent evaluation is warranted for 
severe incomplete paralysis of the radial nerve.  A maximum 
evaluation of 60 percent is warranted for complete paralysis 
of the radial nerve of the minor extremity, which is defined 
as being manifested by drop of the hand and fingers, wrist 
and fingers perpetually flexed, the thumb adducted, falling 
within the line of the outer border of the index finger; can 
not extend hand at wrist, extend proximal phalanges of 
fingers, extend thumb, or make lateral movement of wrist; 
supination of hand, extension and flexion of elbow weakened, 
the loss of synergic motion of extensors impairs the hand 
grip seriously; total paralysis of the triceps occurs only as 
the greatest rarity.

The term "incomplete paralysis" indicates a degree of lost or 
impaired function that is substantially less than that which 
is described in the criteria for an evaluation for complete 
paralysis of this nerve, whether the less-than-total 
paralysis is due to the varied level of the nerve lesion or 
to partial nerve regeneration.  Further, the rating criteria 
pertaining to peripheral nerves note that when the 
involvement is wholly sensory, the rating should be for the 
mild, or at most, the moderate degree, and notes that the 
ratings for the peripheral nerves are for unilateral 
involvement.

(The Board notes that the above grant of service connection 
for left ulnar nerve wrist injury will be initially rated by 
the RO; the current analysis will focus on the service-
connected left hand shell fragment wound residuals only.)

On VA examination in November 2001, the Veteran could make a 
tight fist with normal hand strength on the left.  He was 
able to tie his shoelaces, fasten buttons, pick up and tear a 
piece of paper, and pick up and grasp a pin without 
difficulty.  Range of motion of the left thumb was from zero 
to 70 degrees on radial abduction; zero to 70 degrees on 
palmar abduction; and zero to 60 degrees on MP and IP 
flexions.  Range of motion of the remaining digits was zero 
to 90 degrees on distal interphalangeal flexion; zero to 100 
degrees on proximal interphalangeal flexion and zero to 90 on 
medial interphalangeal flexion.  There was no heat, redness, 
swelling, effusion, drainage, abnormal movement, instability, 
or weakness of any of the digits, except for slight weakness 
of digits IV and V on full extension.  Neurological 
examination of the left upper extremity was within normal 
limits except for decreased sensation and slight weakness 
noted at the IV and V digits at the dorsum.  

On VA examination in August 2002, the Veteran was able to 
pick up and tear a piece of paper.  His hand strength was 
decreased on the left, particularly on opposition.  There was 
decreased left dorsal hand sensation.  

On VA examination in October 2008, the Veteran was able to 
completely make a fist and to extend his fingers fully.  He 
was able to extend his fingers 5/5 and to abduct his thumb 
5/5.  "That is to say, he had a good radial nerve power in 
the muscles supplied by the radial nerve."  In an addendum 
report dated in April 2009, the VA examiner stated that the 
Veteran's left hand condition "less likely than not renders 
the patient unemployable."

The clinical findings of record do not show that the Veteran 
has complete paralysis of his left hand; he was able to 
extend his fingers and to make a fist.  With regard to 
whether a 40 percent evaluation is warranted for severe 
incomplete paralysis of the minor upper extremity, the 
Veteran had slight weakness and sensation of the fourth and 
fifth digits of the left hand, but he was able to fully 
extend all digits and to completely abduct his thumb.  Those 
clinical findings do not more nearly approximate a severe 
level of incomplete paralysis.  The preponderance of the 
evidence is against an evaluation in excess of the currently 
assigned 20 percent.  

The Board has also considered whether the record raises the 
matter of an extraschedular rating under 38 C.F.R. § 
3.321(b)(1).  Here, the record does not establish that the 
rating criteria are inadequate for rating the Veteran's left 
hand disability.  The Veteran's disability is manifested by 
slight weakness and sensation of the fingers.  The rating 
criteria contemplate these impairments; hence, referral for 
consideration of an extraschedular rating is not warranted.  
See Barringer v. Peake, 22 Vet. App. 242 (2008).  Thun v. 
Peake, 22 Vet. App. 111 (2008).  

In reaching these conclusions, the benefit of the doubt 
doctrine has been applied where appropriate.  See 38 U.S.C.A. 
§ 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Earlier Effective Date for 50 Percent Rating for PTSD

Service connection for PTSD was granted in a November 1994 
rating decision.  An initial 10 percent rating was assigned 
from September 1994.  An unappealed April 1998 Board decision 
denied an increased rating.  In July 2001, the Veteran filed 
a claim for an increased rating.  In a February 2002 rating 
decision, the RO granted an increased rating to 30 percent 
from July 2001.  In April 2002, the Veteran again filed a 
claim for increased rating.  In the October 2002 rating 
decision on appeal the RO granted a 50 percent evaluation 
from April 2002.  The Veteran contends that he is entitled to 
an earlier effective date for the 50 percent rating.

The effective date provisions for awards of increased 
disability compensation include a general rule which is that 
an award based on a claim for increase of compensation "shall 
be fixed in accordance with the facts found, but shall not be 
earlier than the date of receipt of application therefor."  
38 U.S.C.A. § 5110(a).  The corresponding VA regulation 
expresses this rule as "date of receipt of claim or date 
entitlement arose, whichever is later."  38 C.F.R. § 
3.400(o)(1).

The law provides an exception to this general rule governing 
claims "for increase" which exception governs awards "of 
increased compensation."  38 U.S.C.A. § 5110(a), (b)(2).  If 
the evidence shows that the increase in disability occurred 
prior to the date of receipt of claim, the RO may assign the 
earliest date as of which it is ascertainable that the 
increase occurred as long as the claim for the increased 
disability rating was received within a year of the date that 
the increase occurred.  38 U.S.C.A. § 5110(b)(2); 38 C.F.R. § 
3.400(o)(2).

Thus, determining whether an effective date assigned for an 
increased rating is correct or proper under the law requires 
(1) a determination of the date of the receipt of the claim 
for the increased rating and (2) a review of all the evidence 
of record to determine when an increase in disability was 
"ascertainable."  Hazan v. Gober, 10 Vet. App. 511 (1992).

The earliest document in the record after the February 2002 
rating decision that may be construed as a claim for 
increased rating for PTSD is the April 30, 2002, claim in 
which the Veteran states he would "like to file a claim for 
an increased evaluation for PTSD."  There are no claims, 
formal or informal, prior to that date.  

Under controlling law and regulation, the Board must review 
the evidence dating one year prior to determine the "earliest 
date as of which," within the year prior to the claim, an 
increase in disability was factually ascertainable.  

The only medical evidence of record on the matter of the 
severity of the Veteran's PTSD during that period is a 
November 2001 VA psychiatric examination report.  That 
examination report noted that the Veteran was living with his 
wife and her two children.  He spent his time looking for 
work, sending faxes, and answering calls.  He also did chores 
around the house.  The Veteran described himself as 
depressed, angry, isolated, alone, worried and paranoid 
because of a loss of confidence.  On examination, the Veteran 
had a sociable manner and was alert at all times.  He was 
well-oriented in all spheres and performed very well on tests 
of short and long-term memory.  He displayed congruent mood 
and a good affective range of reactions.  He never had 
delusional feelings or hallucinations.  He had had fleeting 
thoughts of suicide but never anything concrete, and he 
denied homicidal ideas.  The Veteran denied panic attacks.  
Insight and judgment were well-preserved.  The examiner 
diagnosed moderate and chronic PTSD, and assigned a GAF of 
53.

Those findings are consistent with the 30 percent evaluation 
then in effect, which contemplated occupational and social 
impairment with occasional decrease in work efficiency and 
intermittent periods of inability to perform occupational 
tasks (although generally functioning satisfactorily, with 
routine behavior, self-care, and conversation normal), due to 
such symptoms as: depressed mood, anxiety, suspiciousness, 
panic attacks (weekly or less often), chronic sleep 
impairment, mild memory loss (such as forgetting names, 
directions, recent events).

A 50 percent evaluation for PTSD is for assignment when there 
is occupational and social impairment with reduced 
reliability and productivity due to such symptoms as: 
flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment of 
short- and long-term memory (e.g. retention of only highly 
learned material, forgetting to complete tasks); impaired 
judgment; impaired abstract thinking; disturbances of 
motivation and mood; difficulty in establishing effective 
work and social relationships are not shown in the November 
2001 VA examination.  The August 2002 VA examination 
specifically noted worsening symptoms stemming from the 
Veteran recently witnessing a shooting at his workplace.  
Thus, it is not ascertainable that an increase had occurred 
as of, or prior to, April 2002.   

The April 30, 2002, correspondence was accepted by the RO as 
the date of claim.  Findings of increased psychiatric 
disability, which was the basis for the 50 percent rating at 
issue here, was first demonstrated on the August 2002 VA 
examination.  As above, that examination noted an increase in 
the Veteran's symptoms following a recent incident in which 
he witnessed a shooting at his workplace, and described his 
PTSD as moderate to severe.  That the Veteran met the 
criteria for the next higher rating provided by law for his 
disability had not been previously shown.  The RO awarded the 
increase back to the date of the April 2002 claim.  There is 
no evidentiary basis for making the increased award, 50 
percent, effective prior to April 30, 2002.  The claim for 
earlier effective date is denied. 


ORDER

Service connection for left wrist ulnar nerve injury is 
granted.

Service connection for a cervical spine/neck disability is 
denied.

A schedular disability rating in excess of 50 percent for 
PTSD is denied.

A disability rating in excess of 20 percent for residuals, 
shell fragment wound, left (minor) hand, is denied.

An effective date earlier than April 30, 2002, for the 
assignment of a 50 percent rating for PTSD, is denied.


REMAND

In an April 2009 addendum to the October 2008 VA psychiatric 
examination report, the examiner stated that "while it is 
not possible for me to say categorically that he is 
unemployable, I do believe that he is at least as likely as 
not unemployable due solely to his symptoms of PTSD based on 
the results of my examination."  

In exceptional cases where schedular evaluations are found to 
be inadequate, the RO may refer a claim to the Under 
Secretary for Benefits or the Director, Compensation and 
Pension Service, for consideration of an extraschedular 
evaluation commensurate with the average earning capacity 
impairment due exclusively to the service-connected 
disability or disabilities.  38 C.F.R. § 3.321(b) (1).

The Board is precluded from assigning an extra-schedular 
rating in the first instance.  Bagwell v. Brown, 9 Vet. App. 
337 (1996); Floyd v. Brown, 9 Vet. App. 88 (19960.  Although 
the Board may not assign an extraschedular rating in the 
first instance, it must specifically adjudicate whether to 
refer a case for extraschedular evaluation when the issue 
either is raised by the claimant or is reasonably raised by 
the evidence of record.  Barringer v. Peake, 22 Vet. App. 242 
(2008).  In this case, the schedular criteria do not 
contemplate the level of impairment identified by the VA 
examination.  Referral for consideration of an extrachedular 
rating for PTSD is warranted.  Thun v. Peake, 22 Vet. App. 
111 (2008).

VA regulations allow for the assignment of a TDIU rating when 
a veteran is unable to secure or follow a substantially 
gainful occupation as a result of service-connected 
disabilities, and the veteran has certain combinations of 
ratings for service-connected disabilities.  If there is only 
one such disability, that disability must be ratable at 60 
percent or more.  If there are two or more disabilities, 
there must be at least one disability ratable at 40 percent 
or more, and sufficient additional disability to bring the 
combined rating to 70 percent or more.  38 C.F.R. § 4.16(a) 
(2009).  

Pending the rating for the now-service-connected left wrist 
ulnar nerve injury, the Veteran's currently assigned service 
connected disability ratings of 50 percent for PTSD and 20 
percent for shell fragment wound residuals of the left hand 
do not meet the percentage standards set forth in 38 C.F.R. 
§ 4.16(a).

However, even if service-connected disabilities fail to meet 
the percentage standards set forth in 38 C.F.R. § 4.16(a), 
referral to the Director of the VA Compensation and Pension 
Service for extraschedular consideration of a TDIU is 
warranted if the veteran nonetheless is unable to secure or 
follow a substantially gainful occupation as a result of 
service connected disabilities.  38 C.F.R. § 4.16(b).

Based on the foregoing, the Board finds that the issues of 
entitlement to extra-schedular compensation for the Veteran's 
service-connected PTSD, and for TDIU, should be remanded for 
referral to the Director of the Compensation and Pension 
Service in accordance with 38 C.F.R. § 3.321(b)(1) and 
38 C.F.R. § 4.16(b).

Accordingly, the case is REMANDED for the following action:

1.  Assign a rating to the now-service-
connected left wrist ulnar nerve injury.  

2.  Refer the Veteran's claims for 
increased rating for PTSD and entitlement 
to TDIU to the Director of Compensation 
and Pension Service pursuant to the 
provisions of 38 C.F.R. § 3.321(b) and 
38 C.F.R. § 4.16(b) for consideration of 
whether extraschedular ratings are 
warranted.

3.  If any benefit sought on appeal is 
denied, issue a supplemental statement of 
the case and afford the Veteran and his 
representative an opportunity to respond.  
Thereafter, the case should be returned to 
the Board for appellate review.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



______________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


